                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


JAMES GATES,                                  )
                                              )
      Plaintiff,                              )
                                              )
VS.                                           )          No. 18-2388-JDT-cgc
                                              )
CORECIVIC, ET AL.,                            )
                                              )
      Defendants.                             )


           ORDER GRANTING MOTION TO SUPPLEMENT (ECF No. 5)


       The pro se prisoner Plaintiff, James Gates, filed this civil action under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). (ECF No. 1.)

The Court granted leave to proceed in forma pauperis and assessed the civil filing fee

pursuant to 28 U.S.C. §§ 1915(a)-(b). (ECF No. 7.) The case is undergoing screening in

accordance with 28 U.S.C. §§ 1915(e)(2) and 1915A. On August 13, 2018, Gates filed a

motion to supplement the complaint by submitting an affidavit in which he sets out events

that occurred after the filing of the complaint. (ECF No. 5.) That motion is GRANTED.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE
